     Case 1:14-cv-00706-DAD-SAB Document 176 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ELL SHEHEE,                              No. 1:14-cv-00706-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND GRANTING
14   REDDING, et al.,                                 DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT IN PART
15                      Defendants.
                                                      (Doc. Nos. 170, 175)
16

17          At the time this action was filed, plaintiff Gregory Ell Shehee was a civil detainee

18   proceeding pro se in a civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20   This action proceeds on plaintiff’s claim of excessive use of force against defendants Pamela

21   Ahlin, B.T. Bales, Blanco, Jack Carter, M. Clark, R. Davis, J. Gonzalez, Audrey King, K. Peugh,

22   and Redding (collectively, “defendants”) as alleged in his third amended complaint. (See Doc.

23   No. 90.)

24          On December 13, 2019, defendants filed a motion for summary judgment. (Doc. No.

25   170.) Plaintiff did not file an opposition to that motion. On June 30, 2020, the assigned

26   magistrate judge issued findings and recommendations recommending that defendants’ motion be

27   granted, in part. (Doc. No. 175.) The magistrate judge recommended that summary judgment be

28   granted in favor of defendants Blanco, Ahlin, King, and Carter, but denied as to defendants R.
                                                     1
     Case 1:14-cv-00706-DAD-SAB Document 176 Filed 08/24/20 Page 2 of 2

 1   Davis, M. Clark, Gonzalez, Peugh, Bales and Redding. (Id. at 13–14.) The pending findings and

 2   recommendations were served on the parties and contained notice that any objections thereto

 3   were to be filed within twenty-one (21) days after service. (Id. at 14.) No objections have been

 4   filed and the time in which to do so has now passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 7   court finds the findings and recommendations to be supported by the record and proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on June 30, 2020, (Doc. No. 175), are

10                  adopted in full;

11          2.      Defendants’ motion for summary judgment (Doc. No. 170) is granted in part and

12                  denied in part;

13                  a.     Summary judgment is granted in favor of defendants Blanco, Ahlin, King,

14                         and Carter;

15                  b.     Summary judgment is denied as to defendants R. Davis, M. Clark,

16                         Gonzalez, Peugh, Bales and Redding;

17          3.      Judgment shall be entered in favor of defendants Blanco, Ahlin, King, and Carter

18                  and they are terminated as defendants in this action; and

19          4.      This action is referred back to the assigned magistrate judge for further

20                  proceedings.
21   IT IS SO ORDERED.
22
        Dated:     August 21, 2020
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                      2
